Citation Nr: 0204294	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  93-28 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis. 

2.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disorder, characterized as arthralgia of the 
cervical spine with possible narrowing of the articular 
surfaces of C1-C2. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. T. Cherry, Counsel



INTRODUCTION

The veteran had active duty for training from May 1975 to 
January 1976 and active duty from March 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO), in which service connection was 
denied for multiple sclerosis and a compensable rating was 
denied for arthralgia of the cervical spine with possible 
narrowing of the articular surfaces of C1-C2.

In a March 1992 hearing officer's decision, a 10 percent 
disability rating was granted for the cervical spine 
disorder, and in an April 1992 rating decision, an effective 
date of April 8, 1991, was assigned for the 10 percent 
disability rating.

The Board remanded the issue of service connection for 
multiple sclerosis to the RO in November 1995 and April 1997 
for further development.  In a June 1999 remand, the Board 
noted that the issue of an increased rating for the cervical 
spine disorder was currently before the Board and remanded 
the case for the scheduling of a Travel Board hearing.  
Inasmuch as it was contemplated that the hearing would be 
conducted, additional development was not requested in the 
remand as such would have been the prerogative of the 
presiding Board Member.  However, in a November 2001 
statement, the veteran withdrew his request for a hearing.  

In its June 1999 remand, the Board noted that in a January 
1992 statement and at the January 1992 personal hearing 
conducted by an RO hearing officer, the veteran claimed 
entitlement to reimbursement of private medical expenses; 
compensation for loss of use of one or both feet due to 
neurological symptomatology in the lower extremities; and 
compensation for disorders resulting from the left 
varicocelectomy performed by VA in January 1981, to include a 
lumbar spine disorder and incontinence.  The Board also noted 
that it appeared that the veteran was claiming entitlement to 
a compensable evaluation for residuals of the left 
varicocelectomy.  These matters are referred to the RO for 
appropriate action.


REMAND

The RO last issued a supplemental statement of the case in 
October 1996.  In its April 1997 remand, the Board ordered 
additional development, to include obtaining more records and 
affording the veteran a VA examination.  While the case was 
still at the RO pursuant to the remand, the RO received 
additional VA medical records and records from the Social 
Security Administration.  As for an examination, the veteran 
refused to undergo one.  Even though additional evidence was 
received, another supplemental statement of the case was not 
issued, apparently because of the veteran's lack of 
cooperation.  When additional pertinent evidence is received 
after the latest supplemental statement of the case, another 
supplemental statement of the case must be issued.  See 
38 C.F.R. § 19.31 (2001).   

In a November 2001 statement, the veteran stated that he 
wanted his claims file sent back to the Board without a 
Travel Board hearing, and added that he wanted a copy of his 
claims file with a "current Statement of Facts."  
Thereafter, the RO returned the record to the Board without 
any further development.  However, the Board can not construe 
the veteran's statement as waiving a supplemental statement 
of the case, especially since he asked for a "current 
Statement of Facts."  Although the Board is now able to 
undertake certain development that previously had to be 
accomplished by VA regional offices, it can not issue a 
statement, or supplemental statement, of the case.  Thus, 
inasmuch as the case must be remanded for a supplemental 
statement of the case, the RO will be asked to accomplish 
additional necessary development.   

Pursuant to the April 1997 remand, the RO contacted the 
Social Security Administration (SSA) and requested a copy of 
the complete transcript of the veteran's August 19, 1992, 
hearing before an administrative law judge at the Office of 
Hearings and Appeals, and a copy of the transcript of any 
additional testimony by Dr. Jones.  SSA responded by sending 
various records pertaining to the veteran's Social Security 
disability claim but did not provide the requested documents 
or indicate that they are not available.  Thus, SSA should be 
contacted again.  See Stegall, 11 Vet. App. at 271.

In its April 1997 remand, the Board also requested that the 
RO obtain a copy of the complete records pertaining to VA 
hospitalization in January 1981 for varicocele surgery.  In 
response to the RO's request, the San Diego VA Medical Center 
provided records from a period of hospitalization from 
February 12, 1981, to February 13, 1981.  However, on further 
review of the claims folders, the Board finds that records of 
the January 1981 hospitalization are already in the file and 
that another request for is not necessary.  

In June and July 1996, the RO requested medical records from 
Dr. Sergott and Dr. Shultz of the Valley Radiology Medical 
Group, Inc.  The letter to Dr. Sergott was returned as 
undeliverable, and Valley Radiology Medical Group never 
responded to the request.  The RO did not inform the veteran 
of the failure to obtain those records.  See 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159).

Additionally, it appears that the photocopies of service 
medical records on file were submitted by the veteran.  
Although the envelopes containing the photocopies are stamped 
"SMR'S FROM SMRC," there is no request in the file by the 
RO to the service department for service medical records.  
Also, it appears that the veteran was hospitalized at the San 
Diego Naval Regional Medical Center in May 1977 and that 
there may be clinical records from that hospitalization that 
have not been associated with the claims file.  

Finally, the veteran has to be afforded a VA rating 
examination for his cervical spine disorder and, therefore, 
should be afforded another opportunity to be examined in 
regard to his claimed multiple sclerosis.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  The veteran should be asked to 
identify all sources of treatment or 
evaluation, non-VA and VA, for his 
cervical spine/neck disability and any 
left upper extremity neuropathy since 
April 1991, and for his claimed multiple 
sclerosis since May 1997.  The RO should 
then obtain any medical records not 
currently on file.  In any event, the RO 
should obtain the following from the San 
Diego, California, VA Medical Center: (1) 
Reports of all MRI scans of the brain 
and/or spine; and (2) all medical records 
from 1998 to the present.  If any attempts 
to obtain the additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 2000.

4.  The RO should inform the veteran that 
the letter requesting records from Dr. 
Sergott was returned as undeliverable and 
that Valley Radiology Medical Group, Inc., 
did not respond to the request for medical 
records.  The RO should inform the veteran 
that he should submit records from Dr. 
Sergott and Valley Radiology Medical 
Group, Inc., or if he wants VA to obtain 
the records, he should reauthorize release 
of records and provide a current address 
for Dr. Sergott.  The RO should then take 
appropriate action.  If any attempts to 
obtain the additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 2000.

5.  The RO should request the veteran's 
complete service medical records from 
NPRC, to include all records for 
hospitalizations in or around July7, 
1975, March 20, 1976, and May 20, 1977.  
If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

6.  The RO should request from SSA a 
complete transcript of the veteran's 
August 19, 1992, hearing before an 
administrative law judge at the Office of 
Hearings and Appeals, SSA, in San Diego, 
California.  The RO should also request a 
copy of the transcript of any additional 
testimony offered by Dr. Jones subsequent 
to the August 19, 1992, hearing.  The RO 
should ask SSA to inform VA if a copy of 
the August 12, 1992, hearing no longer 
exists, or if Dr. Jones did not provide 
any additional testimony subsequent to the 
August 12, 1992, hearing, or if the 
transcript of any post-August 12, 1992 
testimony by Dr. Jones does not exist.  If 
any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

7.  The RO should schedule the veteran for 
comprehensive VA examination by a board 
consisting of a board-certified 
neurologist and a board-certified 
orthopedist who have not previously seen 
him, on a fee basis if necessary, to 
assess his service-connected cervical 
spine disorder.  He should be advised of 
the importance of appearing for a rating 
examination and of the potential 
consequences of failing to report for an 
examination, as provided in 38 C.F.R. 
§ 3.655.  Notice of the examination date 
should be documented in the claims folder.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiners, the review of which should 
be acknowledged in the examination 
report(s).  

Joint or separate examinations are 
permissible, but both examiners must 
actually examine the veteran and review 
the claims folder.  All necessary tests 
and studies are to be conducted such as 
magnetic resonance imaging (MRI), and any 
other studies deemed necessary to 
determine the likely etiology of the 
veteran's complaints and the nature of any 
organic basis for them.  

The examiners should provide diagnoses of 
all existing cervical spine disabilities 
and comment on the veteran's complaints of 
weakness, numbness and tingling in the 
left upper extremity, and whether such 
complaints are related to his cervical 
spine disability.  The examiners should 
discuss the applicability of a diagnosis 
of intervertebral disc syndrome.  For each 
cervical spine disability found on 
examination, the examiners should address 
whether it is it at least as likely as not 
(1) of service origin, or (2) caused or 
permanently worsened by the service-
connected arthralgia of the cervical spine 
with possible narrowing of the articular 
surfaces of C1-C2.  

The orthopedic examination should include 
cervical spine range of motion studies, to 
include at what point, if any, in degrees 
of motion, the veteran experiences painful 
motion and whether any complaint of 
painful motion can be attributed to the 
service-connected cervical spine 
disability and is adequately supported by 
demonstrated pathology or other objective 
evidence.  The orthopedic examiner should 
also render an opinion on the extent if 
any, of any fatigue, weakness, functional 
impairment, impaired coordination or pain 
in the cervical spine due to repeated use 
or flare-ups of the service-connected 
cervical spine disability, and should 
portray these factors in terms of any 
additional loss in range of motion.

The neurologic examiner is requested to 
address the presence, frequency, duration 
and severity, or absence of, any 
radiculopathy or other neurologic 
manifestations of the service-connected 
cervical spine disability and address the 
diagnosis and likely etiology of any upper 
extremity complaints, whether they are 
adequately supported by demonstrated 
pathology or other objective evidence, and 
whether they are of service origin or 
caused by or otherwise related to the 
service-connected cervical spine 
disability.  The neurologic examiner is 
also requested to address the degree, if 
any, of resulting functional impairment.  
All appropriate neurologic testing should 
be accomplished

Both examiners should render opinions on 
whether the veteran's subjective 
complaints are consistent with organic 
pathology/objective findings of the 
service-connected cervical spine 
disability.  

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  

8.  The RO should ascertain whether the 
veteran is now willing to be examined for 
multiple sclerosis.  If he indicates that 
he is, he should be afforded a 
comprehensive examination by a board-
certified neurologist who has not 
previously seen him, on a fee basis if 
necessary, and/or a period of 
hospitalization for observation and 
evaluation, if deemed necessary, to 
determine whether he does or does not have 
multiple sclerosis.  Notice of the 
examination date should be documented in 
the claims folder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged in 
the examination report.  

All necessary tests and studies are to be 
conducted, to include magnetic resonance 
imaging and any other studies deemed 
necessary to determine the likely etiology 
of the veteran's complaints. 

Specifically, the examiner is requested to 
express an opinion as to: (a) The correct 
diagnoses, without resort to speculation, 
of any neurologic disorders found to be 
present, to include an opinion as to 
whether the veteran does or does not have 
multiple sclerosis; (b) whether multiple 
sclerosis, if present, is at least as 
likely as not related to any findings 
noted in service or within the seven year 
presumptive period following service, to 
include commenting upon the significance 
of the findings of positive Babinski's 
reflex in service and any neurological 
signs or symptoms demonstrated within the 
seven-year presumptive period; and (c) 
whether, if some neurological disorder 
other than multiple sclerosis is present, 
it is as likely as not related to any 
findings noted in service or within any 
applicable presumptive period following 
service.  

If it is concluded that multiple sclerosis 
is not present, this should be stated in 
writing.  In rendering the requested 
opinion, the examiner should also state 
whether the veteran's complaints are 
supported by the clinical findings or are 
more likely functional (nonorganic) in 
nature.  

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive, legible report that 
addresses the aforementioned should be 
provided and associated with the claims 
folder.

9.  The RO should then review any 
examination reports to ensure that they 
are responsive to the Board's 
instructions.

10.  The RO should then readjudicate the 
claims, to include consideration of 
whether any documented left upper 
extremity disability or additional 
cervical spine disorder is related to the 
service connected cervical spine 
disability now characterized as arthralgia 
of the cervical spine with possible 
narrowing of the articular surfaces of C1-
C2.  If the RO denies service connection 
for any disability not previously 
adjudicated, the veteran must be notified 
and given notice of the need to file a 
notice of disagreement if he wishes to 
appeal.  If any benefit sought on appeal 
remains denied, the appellant must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, with 
consideration of 38 C.F.R. §§ 3.307, 
3.309, 3.321, 4.10, 4.40, 4.45; Bierman v 
Brown, 6 Vet. App. 125 (1994); and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as 
applicable.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


